DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 2.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the one or more CLC layers are configured to Bragg-reflect incident light; and one or more waveguides formed over the one or more CLC layers and configured to optically couple Bragg-reflected light from the one or more CLC layers such that the Bragg-reflected light travels in the lateral direction under total internal reflection (TIR), wherein the wave-guiding device is configured to have a field of view (FOV), within which a diffraction efficiency is greater than 25%, which exceeds 20°.”
Claims 3-14 are allowable due to dependency to claim 2.
US 20130093969 A1 to Li et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 2.  Specifically, Li discloses various limitations of base claim 2: a wave-guiding device comprising: one or more cholesteric liquid crystal (CLC) layers each comprising a plurality of chiral structures (See Fig. 3A), wherein each chiral structure comprises a plurality of liquid crystal molecules that extend in a layer depth direction and are successively rotated in a first rotation direction (As shown in Fig. 3A), wherein arrangements of the liquid crystal molecules of the chiral structures vary periodically in a lateral direction perpendicular to the layer depth 
However, neither Li nor So disclose that “the one or more CLC layers are configured to Bragg-reflect incident light; and one or more waveguides formed over the one or more CLC layers and configured to optically couple Bragg-reflected light from the one or more CLC layers such that the Bragg-reflected light travels in the lateral direction under total internal reflection (TIR), wherein the wave-guiding device is configured to have a field of view (FOV), within which a diffraction efficiency is greater than 25%, which exceeds 20°.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 2.  
Regarding Claim 15.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the one or more CLC layers are configured to Bragg-reflect incident light; and wherein the wave-guiding device is configured to have a field of view (FOV), within which a diffraction efficiency is greater than 25%, which exceeds 20°.”
Claims 16-22 are allowable due to dependency to claim 15.
US 20160116739 A1 to TeKolste et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 2.  Specifically, TeKolste discloses various limitations of base claim 15: a 
However, neither TeKolste nor Li disclose that “the one or more CLC layers are configured to Bragg-reflect incident light; and wherein the wave-guiding device is configured to have a field of view (FOV), within which a diffraction efficiency is greater than 25%, which exceeds 20°.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 15.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871